NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-4061
                                       ___________

                       FREDY ALBERTO JIMENEZ RAMIREZ,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA,
                                          Respondent
                   ____________________________________

                        On Petition for Review of an Order of the
                             Board of Immigration Appeals
                              (Agency No. A073-721-259)
                       Immigration Judge: Honorable Leo Finston
                       ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   August 11, 2016

               Before: CHAGARES, KRAUSE and ROTH, Circuit Judges

                           (Opinion filed: December 20, 2016)
                                      ___________

                                        OPINION *
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Fredy Alberto Jimenez Ramirez, proceeding pro se, petitions for review of an

order of the Board of Immigration Appeals (“BIA”) dismissing his appeal of a decision of

an Immigration Judge denying his application for relief from removal. For the reasons

that follow, we will deny the petition for review. 1

       Ramirez, a 26-year old native and citizen of Guatemala, entered the United States

in 1992 without inspection with his mother. Ramirez’s father came to the United States

separately. In 1997, an Immigration Judge found Ramirez and his mother deportable and

granted them voluntary departure, but they did not leave the country. In 2009, Ramirez,

at the age of 19, violated the law and was removed to Guatemala based on the prior

deportation order. He illegally reentered the United States in 2010. Ramirez violated the

law again and his deportation order was reinstated in 2013. Ramirez expressed a fear of

harm in Guatemala and his case was referred to an Immigration Judge (“IJ”). Ramirez

was not eligible for asylum, but he applied for withholding of removal and relief under

the Convention Against Torture.

       Ramirez, then represented by counsel, testified before the IJ that when he was

deported in 2009, a taxi driver agreed to help him call his family in the United States.

The driver asked Ramirez about his tattoos and whether he was in a gang. Ramirez told

him that his tattoos were not gang-related. The driver took Ramirez to a location where

men forced him out of the car and struck him with a gun. A man brought him into a


1
 Ramirez was referred to as Fredy Jimenez in his administrative proceedings. He has
used the name Fredy Alberto Jimenez Ramirez in his filings in this Court.
                                           2
house, told him to strip down, and accused him and his family of belonging to a gang.

Ramirez said that the men hit him and told him that they wanted money.

       Ramirez gave the men his father’s telephone number and they demanded a

$10,000 ransom. Days later, the men placed him in the trunk of a car and told him they

were taking him to his father. When the trunk opened, Ramirez got out and ran. He did

not go to the police because the men had threatened to find him if he did. The men, who

Ramirez believed were gang members, also told him that they had connections to the

police. Ramirez got a ride to the Mexican border. He lived on the streets in Mexico for

several months until someone helped smuggle him into the United States.

       Ramirez’s father testified that the kidnappers called him for the ransom and told

him that they would kill Ramirez if he spoke to authorities. Ramirez’s father stated that

he went to Guatemala and that men dressed in airport security uniforms met him at the

airport. He took a bus to another location where policemen met him and took him to a

house. A man came for the money, threatened him with a gun, and told him that Ramirez

had run away. He did not see Ramirez when he was in Guatemala. 2

       The IJ assumed that Ramirez was credible and denied withholding of removal

because Ramirez did not establish that he faces mistreatment or that he was mistreated on




2
 Dr. Jacqueline Moyerman, a psychologist, also testified. She stated that she examined
Ramirez when he was detained and that he was, among other things, distraught and
depressed. In light of this testimony, the IJ made a finding that Ramirez was competent.

                                            3
account of a protected ground. 3 The IJ stated that Ramirez did not articulate the basis of

his persecution claim, but he hypothesized that Ramirez claimed that he would be

persecuted on account of his membership in a particular social group of “Americanized

deportees who are wrongly identified as gang members.” IJ’s Decision at 8. The IJ ruled

that such a group does not constitute a “particular social group,” that Ramirez was not

singled out because of these characteristics, and that he was a victim of crime.

       The IJ denied relief under the Convention Against Torture because Ramirez did

not show that his mistreatment was perpetrated by or with the acquiescence of a public

official. The IJ noted that some of the persons involved were dressed in official clothing,

but stated that neither Ramirez nor his father determined if there was a connection

between the kidnappers and a Guatemalan government official. The IJ also did not find it

more likely than not that Ramirez would be tortured by or with the acquiescence of a

public official if removed. The IJ noted that, unlike when he was removed in 2009,

Ramirez would not necessarily arrive in Guatemala without any assistance.

       The BIA affirmed the IJ’s decision. With respect to the withholding of removal

claim, the BIA stated that Ramirez had not shown that a protected ground was a central

reason for the claimed persecution. The BIA noted that he had not meaningfully

discussed any of the protected grounds on appeal or challenged the IJ’s decision in this


3
 See Gonzalez-Posadas v. Att’y Gen., 781 F.3d 677, 684 (3d Cir. 2015) (an alien seeking
withholding of removal must show that he will more likely than not be persecuted on
account of his race, religion, nationality, membership in a particular social group, or
political opinion).
                                              4
regard. The BIA also concluded, for reasons similar to those given by the IJ, that

Ramirez had not shown that it is more likely than not that he will be tortured by or with

the acquiescence of a public official. This petition for review followed.

       We have jurisdiction to review the final order of the BIA pursuant to 8 U.S.C.

§ 1252. Gonzalez-Posadas, 781 F.3d at 684 n.5. Ramirez asserts that we should review

the IJ’s decision because the BIA adopted that decision. The BIA, however, did not state

that it adopted the IJ’s decision. Rather, the BIA affirmed and reiterated certain

determinations of the IJ in its decision. We review those determinations of the IJ along

with the BIA’s decision. Sandie v. Att’y Gen., 562 F.3d 246, 250 (3d Cir. 2009).

       Read liberally, Ramirez’s pro se brief appears to argue that he should have been

granted withholding of removal because he established that he was persecuted by gang

members affiliated with the police on account of his perceived gang membership.

Ramirez contends that in light of his past persecution, his future persecution is presumed.

Ramirez, however, did not argue in his brief on appeal to the BIA that he was persecuted

on account of his perceived gang membership. Through counsel, Ramirez argued only

that the extreme mistreatment he suffered when he was removed in 2009 established a

clear probability that his life or freedom would be threatened if removed again. As noted

above, the BIA stated in its decision that Ramirez had not meaningfully discussed any of

the protected grounds on appeal.

       Ramirez now asserts that he was persecuted on account of his perceived gang

membership, but we agree with the Government that we lack jurisdiction to consider this
                                             5
issue because he did not raise it before the BIA. Lin v. Att’y Gen., 543 F.3d 114, 119-21

(3d Cir. 2008). Although we have jurisdiction to consider issues addressed by the BIA

sua sponte, id. at 123-24, even if the BIA’s decision can be construed as affirming the

IJ’s ruling that “Americanized deportees who are wrongly identified as gang members”

does not constitute a particular social group, Ramirez does not challenge this legal

conclusion.

       Ramirez also argues in his brief that the BIA failed to consider all of the evidence

presented in support of his appeal. Although Ramirez does not identify the evidence he

contends the BIA did not consider, the BIA stated in its decision that Ramirez had

presented documents on appeal, that it does not consider evidence in the first instance,

and that it would not remand the matter to the IJ to consider the evidence because

Ramirez had not shown that it would affect the outcome. To the extent Ramirez is

referring to these documents, he has not shown any error by the BIA. The documents

include new affidavits that primarily appear to corroborate evidence of his kidnapping.

       Ramirez also states that the IJ did not “articulate adequately” why he did not meet

his burden of proof for relief under the Convention Against Torture. Pet. Brief at 9. To

the extent this statement also may be construed as directed to the BIA, the BIA gave

several reasons why Ramirez did not meet his burden of proof. Ramirez has not

explained why these reasons are inadequate or otherwise addressed this claim for relief.

Absent any discussion of this claim, we do not consider it. Kost v. Kozakiewicz, 1 F.3d

176, 182 (3d Cir. 1993).
                                             6
Accordingly, we will deny the petition for review.




                                     7